07/30/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                    Case Number: DA 20-0031



                                  Case No. DA 20-0031
                                 ____________________


ESTATE OF NICHOLAS TYSON                           )
FRAZIER; and JEANETTE YOUNG; by                    )
and through Personal Representative                )
Brittney King f/k/a Brittney Chatriand,            )   ORDER GRANTING
                                                   )   APPELLEE’S UNOPPOSED
              Plaintiffs and Appellants,           )   MOTION FOR EXTENSION
                                                   )   OF TIME
       -vs-                                        )
                                                   )
ERIK MILLER and JOHN DOES 1-10,                    )
                                                   )
              Defendant and Appellees.             )
                                                   )


       Pursuant to the Unopposed Motion for Extension of Time filed by Appellee

Erik Miller herein, and good cause appearing therefor,

       IT IS HEREBY ORDERED, AND THIS DOES ORDER, that the Appellee

shall have up to and including Friday, September 25, 2020, within which to file

and serve his response brief.

       DATED this ____ day of _________________________, 2020.



                                                ________________________________
                                                   CLERK OF SUPREME COURT




                                                                            Electronically signed by:
1.         ORDER GRANTING APPELLEE’S UNOPPOSED MOTION FOR EXTENSION OF TIME       Mike McGrath
                                                                     Chief Justice, Montana Supreme Court
\\prrnewsql\ProLaw Documents\961-15926\616909.doc                                 July 30 2020